Citation Nr: 0841208	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  07-22 095	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II (claimed as hyperglycemia).

2.  Entitlement to service connection for Parkinson's disease 
(claimed as brain shrinkage) as result of exposure to 
herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active military service from June 1956 to 
June 1976.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February-2006-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that denied the veteran's claims.  


FINDING OF FACT

In April 2008, prior to any Board decision, the veteran 
notified VA in writing that he desired to withdraw all 
appeals.


CONCLUSION OF LAW

Because the veteran has withdrawn his appeal, the Board lacks 
jurisdiction to adjudicate the merits of his claims.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 20.204 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When the Board concludes that a claim has either been 
withdrawn or abandoned, it must provide an adequate statement 
of reasons or bases for its conclusion.  Verdon v. Brown, 
8 Vet. App. 529 (1996).  

In April 2008, the veteran notified VA in writing that he 
desired to withdraw all pending appeals.  No Board decision 
has been issued.  Because no specific error of fact or law is 
alleged, the requirements for dismissal have been met.  
38 U.S.C.A. § 7105 (d) (5) (West 2002 & Supp. 2008); 
38 C.F.R. § 20.204 (2008).  This appeal has become moot by 
virtue of the withdrawal of all claims and appeals before VA.


ORDER

The appeal is dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


